WATHEN, Justice.
Robert Melanson appeals from the judgments of the Superior Court (Penobscot County, Silsby, J.) entered on the jury’s verdicts finding him guilty of four counts of gross sexual misconduct, see 17-A M.R. S.A. § 253(2)(E) (Supp.1988).1 Melanson contends, inter alia, that the trial court erred in denying his motion for a new trial on the grounds of newly discovered evidence and that there is insufficient evidence to support the jury’s verdicts. Finding no error, we affirm the judgments.
The indictment returned against Melan-son charged him with four counts of gross sexual misconduct occurring between November 10, 1985 and December 1, 1985. Melanson entered a plea of not guilty to each count. The record discloses that Me-lanson was 23 years of age and for a number of years had been employed at Bangor Mental Health Institute (BMHI) as a mental health worker. The alleged victim has an extensive history of hospitalizations in mental health facilities. From November 2 to December 2,1985 she was a voluntary patient on Ward D-l at BMHI at which time she was transferred to the discharge unit where she remained a patient through February 1986. Her psychiatrist testified she was suffering from three separate but related conditions: She was schizo-affeetive, having a propensity to hear voices and become out of touch with reality and mood cycles ranging from hyperactive to very depressed and suicidal. She has a poly-substance abuse problem, abusing both alcohol and street drugs. She also had a mixed personality disorder, causing, inter alia, a great deal of trouble with relationships, relating to and getting along with other people, and problems with her every day life. Her psychological problems during the instant hospitalization at least in part had focused on sexual matters, with “some type of sexual obsession relating to her son.”
On February 23, 1986, the alleged victim had a conversation with Timothy Davis, a mental health worker in the discharge unit of BMHI. She told him that while on Ward D-l a number of sexual encounters had taken place between herself and a staff member on D-l, whom she described in a “relatively vague” manner, mentioning that the individual owned horses. Davis then inquired if the individual’s name was “Rob,” and the victim replied in the affirmative.2 The following day, Davis confronted Melanson with the victim’s allegations. Melanson was later questioned by Detective John Welch of the Bangor Police Department.
The State’s case rested on the testimony of the alleged victim as corroborated by the testimony of Davis and Welch as to Melan-son’s knowledge of the claimed misconduct. Davis testified that during his interview with Melanson he purposefully did not disclose the alleged victim’s name and that it was Melanson who identified her by name. Welch testified that in the course of his interview with Melanson he had deliberately hesitated at a point that “seemed to be asking for the name of the person involved” to get Melanson to furnish the name before Welch gave it to him. Melan-son furnished the name of the alleged victim and was told by Welch that that “was his second mistake.” Melanson then explained to Welch that the reason he knew the alleged victim’s name was that it had been given to him in his previous conversation with Davis.
At trial, Melanson denied the charges and denied that he had ever been alone with the alleged victim during her hospital*85ization at BMHI. He testified that it was Davis who first identified the alleged victim by name during the interview. Following the jury’s verdict finding Melanson guilty of the charged offenses, he moved for a new trial based on newly discovered evidence. After a hearing, the trial court denied Melanson’s motion, and Melanson appeals.
At the hearing on the motion for a new trial, Melanson offered the testimony of a co-worker of Davis, who was also employed as a mental health worker on the discharge unit at BMHI. She testified that later in the same day that Davis had confronted Melanson with the charges of the alleged victim, Davis told her that in the course of that interview “he [Davis] had made a mistake and let the [alleged victim’s] name slip.” The court denied the motion for a new trial. The court concluded that although Melanson met the other requirements for a successful motion, the proffered new evidence would serve only for impeachment purposes and it would not result in a different verdict.
A higher standard applies to a motion for a new trial based upon a newly discovered basis for impeaching a witness. Although the conventional formulation of the rule permits a new trial if the newly discovered evidence “will probably change the result”, it specifically excepts evidence of impeachment, “unless it is clear that such impeachment would have resulted in a different verdict.” State v. Casale, 148 Me. 312, 319-20, 92 A.2d 718, 722 (1952). That language is derived from an early case in which we explicitly described the test in the following terms:
If from the nature of the evidence that the moving party seeks to rely upon, as disclosed by the motion and affidavits, it is apparent no purpose can be served other than the impeachment of the testimony of an adversary, or of witnesses of the adverse party, a new trial should not be granted unless the testimony of the witness sought to be impeached was so important to the issue, and the evidence impeaching the witness so strong and convincing that a different result must necessarily follow. 20 R.C.L., 294.
Newly discovered evidence which only goes to impeach the credibility or character of a witness is not sufficient ground for a new trial unless it is clear that such impeachment would have resulted in a different verdict. Beals v. Cone, 27 Colo., 473; 62 Pac., 948; 83 A.S.R., 92.
London v. Smart, 127 Me. 377, 379, 143 A. 466, 468 (1928) (emphasis added).
In the present case, the presiding justice ruled that the evidence impeaching the State’s witness would not necessarily result in a different verdict. That determination is a question of fact and will be sustained on appeal unless it is clearly erroneous. State v. Pierce, 438 A.2d 247, 253 (Me.1981). Given the requirement for a nearly certain change in result, the presiding justice did not clearly err in assessing the impact of the newly discovered evidence.
The evidence as reflected in the record is sufficient to support the verdicts of the jury. See State v. Barry, 495 A.2d 825, 826 (Me.1985). We find no merit in the other issues raised by Melanson on this appeal.
The entry is:
Judgments affirmed.
McKUSICK, C.J., and HORNBY and COLLINS, JJ., concur.

. 17-A M.R.S.A. § 253(2)(E) (Supp.1988) states: A person is guilty of gross sexual misconduct
[[Image here]]
2. If he engages in sexual intercourse or a sexual act with another person and:
E. The other person, not his spouse, is in official custody of a probationer or a parolee, or is detained in a hospital, prison or other institution, and the actor has supervisory or disciplinary authority over that other person[.]


. There was evidence that it was common knowledge at BMHI that Melanson owned horses.